DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 28 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of US 8702983, US 9527009, or US 10048235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration of applicant’s arguments filed in accordance with the pre-brief appeal conference request, applicant’s remarks are persuasive.  The prior art rejection is withdrawn.
Unger et al. (US 5,610,322) is cited as an example wherein a second end unit on a chromatography column defines a single passageway with a second end having a port at a higher elevation (Figure 1, line c, extending from connecting piece 4 to container 8).  Given the structural elements required for packing/unpacking at the top of the column (line a, line b, pump 10, pump 11, lateral openings 5), one having ordinary skill in the art would not be motivated to adjust the port at the second end of the passageway to be at substantially the same level or elevation as the first two way port on the first end unit.  This would require substantial redesign of the structural elements depicted by the reference and the prior art lacks any rationale to support such a redesign. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777